 
EXHIBIT 10.8


SIXTH AMENDMENT TO LOAN AGREEMENT


This Sixth Amendment to Loan Agreement (this "Sixth Amendment") is entered into
as of the 22nd day of October, 2012, by and among MEXCO ENERGY CORPORATION, a
Colorado corporation ("Mexco"), FORMAN ENERGY CORPORATION, a New York
corporation ("Forman") and SOUTHWEST TEXAS DISPOSAL CORPORATION, a Texas
corporation ("Southwest'', and together with Mexco and Forman collectively
"Borrowers" or individually a "Borrower") and BANK OF AMERICA, N.A., a national
banking association ("Bank").


Recitals:


A.            Borrowers and Bank entered into that certain Loan Agreement dated
December 31, 2008, as amended by First Amendment to Loan Agreement dated
December 28, 2009, by Second Amendment to Loan Agreement dated March 1, 2010, by
Third Amendment to Loan Agreement dated September 30, 2010, by Fourth Amendment
to Loan Agreement dated October 22, 2010 and by Fifth Amendment to Loan
Agreement dated December 28, 2011 (the "Loan Agreement") .


B.            Pursuant to the terms of the Loan Agreement, Bank provided
Borrowers a revolving line of credit loan with a Facility No. 1 Commitment (as
defined in the Loan Agreement) in the initial amount of $4,900,000.00 (the
"Facility No. 1 Loan").


C.            Borrowers and Bank desire to amend the Loan Agreement to, among
other matters, reflect the extension of the maturity date of the Facility No. 1
Loan.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration , it is hereby agreed among
Bank and Borrowers as follows:


Agreement


1.            Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.


2.            Section 1.2 of the Loan Agreement (Availability Period) is hereby
amended in its entirety to read as follows:


1.2            Availability Period.


The line of credit is available between the date of this Agreement and November
30, 2014, or such earlier date as the availability may terminate as provided in
this Agreement (the "Facility No. 1 Expiration Date").

--------------------------------------------------------------------------------

3.            The amount of the Borrowing Base and the Facility No. 1 Commitment
under the Loan Agreement shall remain at $4,900,000 until - redetermined by Bank
in accordance with Section 1.3 of the Loan Agreement .


4.            By their execution hereof, Borrowers hereby affirm and ratify all
of the terms and provisions of the Loan Agreement as amended hereby, and all of
the terms and provisions of the other loan documents executed in connection with
the Loan Agreement.


5.            Neither the execution by Bank of this Sixth Amendment nor anything
contained herein shall in any way be construed or operate as a waiver by Bank of
any event of default under the Loan Agreement or the other loan documents
executed in connection therewith (whether now existing or that may occur
hereafter) or any of Bank's rights under the Loan Agreement or any of such other
loan documents.


6.            Except as provided herein, all terms and provisions of the Loan
Agreement shall remain unchanged.


7.            As an inducement to Bank to enter into this Sixth Amendment ,
Borrowers represent and warrant to Bank that (i) the representations and
.warranties contained in the Loan Agreement are true and correct as of the date
hereof, (ii) Borrowers have not breached any of the covenants contained in the
Loan Agreement or the other loan documents executed in connection therewith
(except as may have been waived in writing by Bank), and (iii) no event of
default now exists under the Loan Agreement, nor does there exist any condition
or event which, with notice and/or lapse of time, would constitute such an event
of default.


8.            THIS SIXTH AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[SIGNATURE PAGE TO FOLLOW]

--------------------------------------------------------------------------------

EXECUTED effective as of the date first above written.


BORROWERS:
BANK:
             
MEXCO ENERGY CORPORATION
BANK OF AMERICA , N.A.
             
By:
/s/ Nicholas C. Taylor
 
By:
/s/ Charles Dale
   
Nicholas C. Taylor
   
Charles Dale
   
Chairman of the Board and Chief Executive Officer
   
Senior Vice President
 



FORMAN ENERGY CORPORATION
     
By:
/s/ Nicholas C. Taylor
   
Nicholas C. Taylor
   
Chairman of the Board and Chief Executive Officer
       
SOUTHWEST TEXAS DISPOSAL CORPORATION
     
By:
/s/ Nicholas C. Taylor
   
Nicholas C. Taylor
   
Chairman of the Board and Chief Executive Officer
       
TBO OIL & GAS, LLC
     
By:
/s/ Nicholas C. Taylor
   
Nicholas C. Taylor
   
Chairman of the Board and Chief Executive Officer
 








